DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 18-22 and 37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. (US 2021/0306626 Al), hereinafter referred to as Choi.
	Regarding claim 1, Choi discloses method of decoding video data, the method comprising:
	extracting a current sub-picture from a bitstream of the video data (See [0008] - receiving video data including one or more subpictures having one or more virtual boundaries);
parsing virtual boundary syntax elements indicative of virtual boundaries for a current picture, the current sub-picture being associated with the current picture (See [0008] and FIGS. 24-26 - Information corresponding to the virtual boundaries is signaled in a picture parameter set, a picture header, or a slice header associated with the received video data. See also FIG. 3 Parser 320);
updating the virtual boundaries based at least in part on the virtual boundary syntax elements (See [0275] - virtual boundary information may be rewritten and claims 4, 11 and 18 ); and
decoding the current sub-picture based on the updated virtual boundaries (See [0045] -   video decoder (210) which decodes the incoming copy of the encoded video bitstream (207) and creates an outgoing video sample stream (211) that can be rendered on a display (212) or other rendering device).
Regarding claim 2, Choi  discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
	Furthermore, Choi discloses the method of claim 1, further comprising:
rewriting a picture parameter set (PPS) associated with the current sub-picture (See Fig. 26), wherein the rewritten PPS does not include PPS sub-picture identifiers of sub-pictures other than the current sub-picture (See FIG. 26 not including  pps_subpic_id[j]).
Regarding claim 3, Choi  discloses all the limitations of claim 2, and is analyzed as previously discussed with respect to that claim.
	Furthermore, Choi discloses the method of claim 2, further comprising:
determining that the current sub-picture is to be processed as a picture (See [0237] and  [0254] - subpic_treated_as_pic_flag[i]); and determining that a reference layer has more than one sub-picture (See [0185] - flag may indicate whether input picture(s) are divided into multiple sub-regions or not),
wherein the rewriting the PPS is based on the current sub-picture being processed as the picture and the reference layer having more than one sub-picture (See [0237] [0275] - two or more coded subpictures are merged into a coded picture; the virtual boundary information may be rewritten).
Regarding claim 4, Choi  discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
	Furthermore, Choi discloses the method of claim 1, further comprising:
rewriting a sequence parameter set (SPS) associated with the current sub-picture (See FIG. 24), wherein the rewritten SPS does not include SPS sub-picture identifiers of sub-pictures other than the current sub-picture  (See FIG. 24 not including  sps_subpic_id[j]).
Regarding claim 5, Choi  discloses all the limitations of claim 4, and is analyzed as previously discussed with respect to that claim.
	Furthermore, Choi discloses the method of claim 2, further comprising:
determining that the current sub-picture is to be processed as a picture (See [0237] and  [0254] - subpic_treated_as_pic_flag[i]); and determining that a reference layer has more than one sub-picture (See [0185] - flag may indicate whether input picture(s) are divided into multiple sub-regions or not),
wherein the rewriting the SPS is based on the current sub-picture being processed as the picture and the reference layer having more than one sub-picture (See [0237] [0275] - two or more coded subpictures are merged into a coded picture; the virtual boundary information may be rewritten).
Regarding claims 18-22, claims 18-22 are rejected under the same art and evidentiary limitations as determined for the method of claims 1-5.
Furthermore, Choi discloses a device for decoding video data, the device comprising: memory configured to store the video data; and one or more processors implemented in circuitry and communicatively coupled to the memory, wherein the one or more processors are configured (See [0133])
Regarding claim 35, Choi  discloses all the limitations of claim 18, and is analyzed as previously discussed with respect to that claim.
	Furthermore, Choi discloses the device of claim 18, further comprising:
a display configured to display the video data (See [0045] ).
Regarding claim 36, Choi  discloses all the limitations of claim 18, and is analyzed as previously discussed with respect to that claim.
	Furthermore, Choi discloses the device of claim 18, wherein the device comprises a mobile telephone (See [0043]).
Regarding claim 37, claim 37 is rejected under the same art and evidentiary limitations as determined for the method of claim 1.
Furthermore, Choi discloses non-transitory computer-readable storage medium storing instructions, that, when executed, cause one or more processors perform (See [0135]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 6-10 and 23-27  are rejected under 35 U.S.C. 103 as being unpatentable over Choi, in view of Hannuksela et al. (“AHG12: Sub-picture-based picture partitioning and decoding”, JVET-N0046,  Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 14th Meeting: Geneva, CH, 19–27 March 2019), hereinafter referred to as Hannuksela 
Regarding claim 6, Choi and Hannuksela disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
	Furthermore, Choi discloses the method of claim 1, further comprising:
determining that a reference picture for the current picture does not have more than one sub-picture (See [0185] - flag may indicate whether input picture(s) are divided into multiple sub-regions or not)
Choi does not explicitly disclose based at least in part on the reference picture not having more than one sub- picture, adding the reference picture as an active entry in a reference picture list for the current sub-picture.
However, Hannuksela from the same or similar endeavor of video coding discloses based at least in part on the reference picture not having more than one sub- picture, adding the reference picture as an active entry in a reference picture list for the current sub-picture (See Section 3.2).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings disclosed by Choi to add the teachings of Hannuksela as above, in order to locate a sub-picture to the next unoccupied location in CTU raster scan order within a decoded picture (Hannuksela, Section 3.2 and 4.2).
Regarding claim 7 Choi and Hannuksela disclose all the limitations of claim 6, and is analyzed as previously discussed with respect to that claim.
	Choi does not explicitly disclose the method of claim 6, wherein the reference picture and the current picture are in a same layer  (See Section 3.2).
However, Hannuksela from the same or similar endeavor of video coding discloses the method of claim 6, wherein the reference picture and the current picture are in a same layer  (See Section 3.2).
The motivation for combining Choi and Hannuksela has been discussed in connection with claim 6, above. 
Regarding claim 8, Choi and Hannuksela disclose all the limitations of claim1, and is analyzed as previously discussed with respect to that claim.
	Furthermore, Choi discloses the method of claim 1, further comprising:
determining whether a reference picture for the current picture has more than one sub-picture (See [0185] - flag may indicate whether input picture(s) are divided into multiple sub-regions or not);
determining whether the current picture has more than one sub-picture (See [0185] - flag may indicate whether input picture(s) are divided into multiple sub-regions or not)
Choi does not explicitly disclose based at least in part on the reference picture not having more than one sub-picture, the current picture not having more than one sub-picture, or the reference picture and the current picture both not having more than one sub-picture, adding the reference picture as an active entry in a reference picture list for the current sub-picture, wherein decoding the current sub-picture comprises decoding the current sub- picture based on the updated virtual boundaries and the reference picture list.
However, Hannuksela from the same or similar endeavor of video coding discloses the based at least in part on the reference picture not having more than one sub-picture, the current picture not having more than one sub-picture, or the reference picture and the current picture both not having more than one sub-picture, adding the reference picture as an active entry in a reference picture list for the current sub-picture,wherein decoding the current sub-picture comprises decoding the current sub- picture based on the updated virtual boundaries and the reference picture list  (See Section 3.2)..
The motivation for combining Choi and Hannuksela has been discussed in connection with claim 6, above. 
Regarding claim 9, Choi and Hannuksela disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
	Furthermore, Choi discloses the method of claim 1, further comprising:
determining that the current sub-picture is not to be processed as a picture (See [0237] and  [0254] - subpic_treated_as_pic_flag[i]) and wherein decoding the current sub-picture comprises decoding the current sub- picture based on the updated virtual boundaries and the reference picture list  (See [0045] -   video decoder (210) which decodes the incoming copy of the encoded video bitstream (207) and creates an outgoing video sample stream (211) that can be rendered on a display (212) or other rendering device).
Choi does not explicitly disclose based at least in part on the current sub-picture not being processed as the picture, adding a reference picture as an active entry in a reference picture list for the current sub-picture.
However, Hannuksela from the same or similar endeavor of video coding discloses based at least in part on the current sub-picture not being processed as the picture, adding a reference picture as an active entry in a reference picture list for the current sub-picture (See Section 3.2).
The motivation for combining Choi and Hannuksela has been discussed in connection with claim 6, above. 
Regarding claim 10, Choi and Hannuksela disclose all the limitations of claim 9, and is analyzed as previously discussed with respect to that claim.
Choi does not explicitly disclose the method of claim 9, wherein the reference picture and the current picture are in a same layer.
However, Hannuksela from the same or similar endeavor of video coding discloses the method of claim 9, wherein the reference picture and the current picture are in a same layer (See Section 3.2).
The motivation for combining Choi and Hannuksela has been discussed in connection with claim 6, above. 
Regarding claims 23-27, claims 26-27 are rejected under the same art and evidentiary limitations as determined for the method of claims 6-10.

Claims 11-14 and 28-31are rejected under 35 U.S.C. 103 as being unpatentable over Choi, in view of Choi (“AHG12: Sub-picture-based picture partitioning and decoding”, JVET-N0046,  Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 14th Meeting: Geneva, CH, 19–27 March 2019), hereinafter referred to as Choi2 
Regarding claim 11, Choi and Choi2 disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
	Choi does not explicitly disclose based at least in part on the reference picture not having more than one sub- picture, adding the reference picture as an active entry in a reference picture list for the current sub-picture.
However, Choi2 from the same or similar endeavor of video coding discloses method of claim 1, further comprising:determining that the current sub-picture is reordered; and based at least in part on the current sub-picture being reordered, processing the current sub-picture as a picture (See Sections 1 and 2).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings disclosed by Choi to add the teachings of Choi2 as above, in order to guarantee that only independently coded subpictures can be relocated by subpicture ID remapping in PPS (Choi2, Abstract).
Regarding claim 12, Choi and Choi2 disclose all the limitations of claim 6, and is analyzed as previously discussed with respect to that claim.
	Choi does not explicitly disclose the method of claim 11, wherein determining that the current sub-picture is reordered comprises: determining whether a collocated sub-picture in a reference picture has a same identifier as the current sub-picture; and determining that the current sub-picture is reordered based on the collocated sub- picture in the reference picture has the same identifier as the current sub-picture.
	However, Choi2 from the same or similar endeavor of video coding discloses the method of claim 11, wherein determining that the current sub-picture is reordered comprises: determining whether a collocated sub-picture in a reference picture has a same identifier as the current sub-picture; and determining that the current sub-picture is reordered based on the collocated sub- picture in the reference picture has the same identifier as the current sub-picture (See Sections 1 and 2).
	The motivation for combining Choi and Choi2 has been discussed in connection with claim 11, above. 
Regarding claim 13, Choi and Choi2 disclose all the limitations of claim 6, and is analyzed as previously discussed with respect to that claim.
Furthermore, Choi does not explicitly disclose the method of claim 11, wherein the current picture comprises more than one sub-picture (See [0237] [0275] - two or more coded subpictures are merged into a coded picture;).
	Choi does not explicitly disclose wherein the method further comprises: based at least in part on the current sub-picture being reordered, processing all sub-pictures of the current picture as pictures.
	 However, Choi2 from the same or similar endeavor of video coding discloses and wherein the method further comprises: based at least in part on the current sub-picture being reordered, processing all sub-pictures of the current picture as pictures (See Sections 1 and 2).
	The motivation for combining Choi and Choi2 has been discussed in connection with claim 11, above. 
Regarding claim 14, Choi and Choi2 disclose all the limitations of claim 6, and is analyzed as previously discussed with respect to that claim.
	Choi does not explicitly disclose the method of claim 11, further comprising: determining whether a slice in the current sub-picture is a P slice or a B slice; and further based on the slice being a P slice or a B slice and the current sub-picture being reordered, processing the current sub-picture as the picture .
	However, Choi2 from the same or similar endeavor of video coding discloses the method of claim 11, further comprising: determining whether a slice in the current sub-picture is a P slice or a B slice; and further based on the slice being a P slice or a B slice and the current sub-picture being reordered, processing the current sub-picture as the picture  (See Sections 1 and 2).
The motivation for combining Choi and Choi2 has been discussed in connection with claim 11, above. 
Regarding claims 28-31, claims 28-31 are rejected under the same art and evidentiary limitations as determined for the method of claims 11-14.
Claims 15-17 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Choi, in view of Karczewicz et al. (“AHG12: Sub-picture-based picture partitioning and decoding”, JVET-N0046,  Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 14th Meeting: Geneva, CH, 19–27 March 2019), hereinafter referred to as Karczewicz 
Regarding claim 15 Choi and Karczewicz disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
	Furthermore, Choi discloses the method of claim 1, further comprising:
determining that the current picture has more than one sub-picture (See [0185] - flag may indicate whether input picture(s) are divided into multiple sub-regions or not); and determining that the current sub-picture is to be processed as a picture (See [0237] and  [0254] - subpic_treated_as_pic_flag[i]),
Choi does not explicitly disclose wherein a sub-picture identifier of a collocated sub-picture in a reference picture for the current picture and the sub-picture identifier of the current sub-picture have a same value.
However, Karczewicz from the same or similar endeavor of video coding discloses wherein a sub-picture identifier of a collocated sub-picture in a reference picture for the current picture and the sub-picture identifier of the current sub-picture have a same value (See Section 1).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings disclosed by Choi to add the teachings of Karczewicz as above, in order to modify the constraint as if the corresponding sub-picture in a reference picture is reordered, i.e. has different sub-picture ID, such reference picture shall not be used for predicting the slices of the corresponding sub-picture in the current picture. (Karczewicz, Section 1).
Regarding claim 16 Choi and Karczewicz disclose all the limitations of claim 6, and is analyzed as previously discussed with respect to that claim.
	Furthermore, Choi discloses the method method of claim 1, further comprising:
determining that a reference picture for the current picture is an inter-layer reference picture having only one sub-picture (See [0138] and [0144]),
Choi does not explicitly disclose wherein a sub-picture identifier of a collocated sub-picture in the reference picture and the sub-picture identifier of the current sub-picture have different values.
However, Karczewicz from the same or similar endeavor of video coding discloses wherein a sub-picture identifier of a collocated sub-picture in the reference picture and the sub-picture identifier of the current sub-picture have different values (See Section 1).
 	The motivation for combining Choi and Karczewicz has been discussed in connection with claim 15, above. 
Regarding claim 17, Choi and Karczewicz disclose all the limitations of claim1, and is analyzed as previously discussed with respect to that claim.
	Furthermore, Choi discloses the method of claim 1, further comprising:
determining that the current picture has more than one sub-picture (See [0185] - flag may indicate whether input picture(s) are divided into multiple sub-regions or not); and determining that the current sub-picture is not to be processed as a picture (See [0237] and  [0254] - subpic_treated_as_pic_flag[i]),
	 Choi does not explicitly disclose wherein a sub-picture identifier of a collocated sub-picture in a reference picture for the current picture and the sub-picture identifier of the current sub-picture have different values. 
However, Karczewicz from the same or similar endeavor of video coding discloses wherein a sub-picture identifier of a collocated sub-picture in a reference picture
for the current picture and the sub-picture identifier of the current sub-picture have different values (See Section 1).
 	The motivation for combining Choi and Karczewicz has been discussed in connection with claim 15, above.
Regarding claims 32-34, claims 32-34 are rejected under the same art and evidentiary limitations as determined for the method of claims 15-17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO S LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FABIO S LIMA/Primary Examiner, Art Unit 2486